*489Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered September 4, 2002, convicting him of murder in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted into evidence four photographs, one depicting the victim’s body at the crime scene, and the other three depicting the victim’s head just prior to autopsy. The photographs were admitted to illustrate the testimony of the first police officer on the scene and the testimony of the doctor who performed the autopsy (see People v Stevens, 76 NY2d 833, 835 [1990]). The photographs were not offered for the sole purpose of arousing the emotions of the jury (see People v Wood, 79 NY2d 958, 960 [1992]; People v Pobliner, 32 NY2d 356, 369 [1973], cert denied 416 US 905 [1974]).
The defendant’s remaining contention is unpreserved for appellate review, and we decline to review it in the exercise of our interest of justice jurisdiction. Smith, J.P., Crane, Cozier and Lifson, JJ., concur.